DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 34, 35, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McFarland 3,011,758.
McFarland discloses, regarding claim 34, a two part diaphragm assembly comprising: an insert 19/21 having a head 19 and a body 21, wherein the head 19 is located at one end of the body 21; at least one interference surface (see top and bottom surfaces of 19 in Fig. 4) formed on the insert 19/21; and an injection-molded polymer diaphragm (see diaphragm molded around insert 19/21 in Fig. 4) configured to at least partially surround the head 19 of the insert and interfere with the at least one interference surface, the polymer forming a first ring 13 located on a surface of the diaphragm facing away from the body 21 of the insert and a second ring 13’ located on a surface of the diaphragm opposite the first ring 13 (clearly shown in Fig. 4); Re claim 35, wherein the first ring 13 is directly opposite the second ring 13’; Re claim 37, wherein the first ring 13 and the second ring 13’ are the same size (see how the rings are roughly the same size in Fig. 4);


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland 3,011,758.
Regarding claims 36 and 39, McFarland discloses the claimed invention except for the first ring and the second ring having a radius of 0.005, 0.01, 0.02, 0.03, 0.04, or 0.05 inches, or the diameter of the polymer diaphragm assembly being about 1.5, 1.8, 2.0, 2.1, 2.140, 2.3, or 2.5 inches. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly within these parameters, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).
Regarding claim 38, McFarland discloses the claimed invention, including the insert including a threaded portion (see threads on 21), but does not specifically disclose the threaded portion being at least 0.2 inches in length. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the assembly within this parameter, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746